Exhibit 10.3

EXECUTION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is executed and entered into by
and between MARINA BIOTECH, INC., a Delaware corporation (the “Company”), with
offices at 3830 Monte Villa Parkway, Bothell, Washington 98021 and Philip C.
Ranker, an individual resident in the State of California (the “Executive”),
effective September 7, 2011 (the “Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and the Executive wish to enter into this Agreement, which
shall set forth the Executive’s terms of employment by the Company during the
Employment Period as Chief Accounting Officer through September 30, 2011, and as
interim Chief Financial Officer and Secretary thereafter,

NOW THEREFORE, in consideration of the mutual promises and agreements herein and
for other good and valuable consideration the receipt and sufficiency of which
are hereby mutually acknowledged, the Company and the Executive agree as
follows:

1. Application and Effectiveness of Agreements. As of the Effective Date, this
Agreement shall govern (i) the employment relationship between the Company and
the Executive and (ii) other matters as set forth herein.

2. Employment; Responsibilities and Authority; Definitions.

(a) Subject to the terms and conditions of this Agreement, the Company shall
employ the Executive as its as Chief Accounting Officer through September 30,
2011, and as interim Chief Financial Officer and Secretary thereafter, in each
case during the Employment Period (as defined in Section 3, below), and the
Executive shall perform such acts and duties and furnish such services to the
Company and its Subsidiaries (as defined below) as the Chief Executive Officer
of the Company (the “CEO”) shall from time to time direct.

(b) Subject to the terms and conditions of this Agreement, the Executive hereby
accepts such employment and agrees to devote his full time and continuous best
efforts to the duties provided for herein.

(c) For purposes of this Agreement: (1) the “Business of the Company” means the
business of developing nucleic acid related therapeutics and diagnostics
(provided, however, that for purposes of Sections 17(b) through (e) hereof,
“Business of the Company” shall mean the Company’s business as of the date of
termination of Executive’s employment, as the same may have changed since the
Effective Date), and (2) the term “Subsidiary” means a corporation or other
entity that is at least majority owned, directly or indirectly, by the Company.

3. Term; Employment Period. The “Employment Period” under this Agreement shall
commence on the Effective Date and shall terminate at the close of business on
March 7, 2012 unless it is (a) extended by written agreement between the parties
or by continuing employment of the Executive by the Company as provided in the
following sentence or (b) earlier terminated pursuant to Section 10 hereof.



--------------------------------------------------------------------------------

4. Salary. For services rendered to the Company during the Employment Period,
the Company shall compensate the Executive with a base salary, payable in
semi-monthly installments, which initially shall be two hundred seventy-five
thousand dollars ($275,000) per annum commencing on the Effective Date, less all
legally required or authorized payroll deductions and tax withholdings.

5. Incentive Cash Compensation.

(a) For the Company’s fiscal year that began on January 1, 2011, and for each
subsequent fiscal year or portion thereof during the Employment Period, the
Executive shall be eligible to receive incentive cash compensation based on the
Executive’s performance in relation to the performance areas and performance
targets which the Board or Compensation Committee shall determine and
communicate to the Executive as described below (the “Annual Bonus Plan”). The
targeted amount of such Annual Bonus Plan shall be thirty percent (30%) of the
Executive’s base salary for the applicable fiscal year, which shall be
calculated on a pro-rata basis depending upon the number of days during any
fiscal year on which Executive was employed by the Company; provided, however,
that the Executive and the Company acknowledge that the amount actually paid to
the Executive pursuant to this Section 5 for any fiscal year, Employment Period
or portion thereof may be nil, or may be more or less than said targeted amount.

(b) The Board shall establish performance criteria for determination of the
incentive cash compensation under the Annual Bonus Plan that will be payable to
the Executive with respect to each fiscal year of the Company or the Employment
Period if less than a fiscal year. To the extent possible, such criteria shall
be established, as to each fiscal year, prior to the end of the second month of
such fiscal year, but in any event at the discretion of the Board. As an
example, such performance criteria may be comprised of several designated
performance areas and one or more performance targets in each area. The Company
acknowledges that the business objectives used in determining the Executive’s
incentive cash compensation, and the performance areas and performance targets
referred to herein, shall be based on the input and recommendations of the
Company’s Chief Executive Officer and that, in exercising its review and
supervisory role with respect to the determination and adoption of those
performance areas and performance targets, the Board or the Compensation
Committee, as the case may be, shall act reasonably and in consultation and
cooperation with the Chief Executive Officer and consistently with past
practice.

(c) As soon as practical, and absent unforeseen circumstances no later than
ninety (90) days following the end of each fiscal year of the Company, the Board
shall determine, reasonably and in good faith, the extent to which the
applicable performance criteria for such fiscal year or Employment Period shall
have been achieved and, accordingly, shall cause the appropriate amount of
incentive cash compensation to be paid to the Executive. If unforeseen
developments occur that in the opinion of the Board make the performance areas
and/or targets previously determined unachievable, infeasible, or inadvisable —
and therefore inappropriate as a measure of the performance of the Executive —
the Board shall consider in good faith the extent to which the actual
performance of the Executive nevertheless warrants payment of the amounts that
would have been payable if the performance criteria had been achieved; and, to
such extent, payment shall be made to the Executive.

 

2



--------------------------------------------------------------------------------

6. Stock Options. The Company and the Executive hereby acknowledge that the
Board of Directors has approved the grant to the Executive of options to
purchase shares of common stock of the Company (which options shall constitute
“incentive stock options” under the Company’s 2008 Stock Incentive Plan (the
“Plan”)) (the “Outstanding Options”). The terms of the Plan and the grant
agreement granting such Outstanding Options, a copy of which is being delivered
to Executive substantially contemporaneously with the execution of this
Agreement, shall govern the rights and obligations of the Executive with respect
thereto. On the Effective Date, the Executive shall receive a grant of options
to purchase 25,000 shares of common stock of the Company, all of which shall
vest and be exercisable on September 7, 2012 at the Fair Market Value (as
defined in the Plan) calculated as of the date of issue. In addition, during the
Employment Period the Board of Directors may grant additional options to
purchase shares of common stock of the Company to the Executive.

7. Relocation and Temporary Travel Expenses. The Company hereby agrees to pay
Executive for costs typically associated with the Executive’s relocating to
Washington State. Specifically, the Company agrees to pay the Executive
seventeen thousand dollars ($17,000) in two separate payments of eight thousand
five hundred dollars ($8,500) through its regular payroll process, which
payments shall be made on the Effective Date and on December 3, 2011. The
Company shall reimburse Executive for reasonable air travel to and from
Executive’s home residence in San Diego, CA to and from Bothell, WA until
March 7, 2012, in an amount not to exceed $1,000 per month without the prior
consent of the CEO. Reimbursements shall be made pursuant to Company’s
reimbursement policy and consistent with Section 13 hereof.

8. Benefits. During the Employment Period, the Company shall provide or cause to
be provided to the Executive at least such employee benefits as are provided to
other executive officers of the Company. The Company reserves the right to
change or eliminate employee benefits on a prospective basis, at any time,
effective upon notice to Executive.

9. Paid Time Off. The Executive shall be entitled to paid time off in accordance
with the Company’s policies in effect from time to time for executive officers
of the Company.

10. Termination.

(a) Executive’s employment by the Company shall be “at will.” Either the Company
or the Executive may terminate Executive’s employment by the Company at the end
of any calendar week, with or without Cause or Good Reason (as such terms are
defined below), in its or his sole discretion, upon thirty (30) days’ prior
written notice of termination. In addition, the Executive’s employment by the
Company shall be terminated by his death or “Disability” (as defined below).
Termination of the Executive’s employment as provided for herein shall terminate
the Employment Period.

 

3



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, in the case of a termination of the
Executive’s employment hereunder by the Executive, the term “Good Reason” shall
have the meaning set forth for it below; in the case of a termination of the
Executive’s employment hereunder by the Company, the term “Cause” shall have the
meaning set forth for it below; and the other terms set out below in this
Section 10 shall have the meanings provided for them respectively:

(i) “Good Reason” shall mean failure of the Company to pay to the Executive any
amounts of base salary and/or incentive cash compensation as provided for in
Sections 4 or 5 above, or to honor promptly any of its obligations or
commitments regarding stock options or other benefits referred to in Sections 7,
8 and/or 9 above, or to honor promptly any of its other material obligations
hereunder, or the Company’s material violation of any of the terms, covenants,
representations or warranties contained in this Agreement; provided that,
(A) Executive shall give written notice to the Company within thirty (30) days
of the initial existence of the Good Reason condition, (B) the Company must fail
to cure such Good Reason condition, if curable, within ten (10) business days
following the Company’s receipt of such written notice, and (C) the Executive
must terminate his employment for Good Reason within one hundred twenty
(120) days following the date on which the Good Reason condition occurred.

(ii) “Cause” shall mean (i) the Executive’s willful and repeated failure to
perform his duties hereunder or to comply with any reasonable and proper
direction given by the Company’s Chief Executive Officer or Board, which failure
continues for a period of ten (10) days following receipt by the Executive of
written notice from the Company containing a specific description of any such
alleged failure(s) and a demand for immediate cure thereof; (ii) conviction of
the Executive of a felony or any criminal offense involving moral turpitude;
(iii) the Executive’s commission of an act of fraud or theft against or
involving the Company; or (iv) the Executive’s material violation of any of the
terms, covenants, representations or warranties contained in this Agreement,
provided that, in the case of this clause “iv,” if such violation is subject to
cure and effective remediation by the Executive, such violation is not so cured
and remediated by the Executive within ten (10) days following receipt by the
Executive of written notice from the Company containing a reference to the
violation and a demand for immediate cure thereof.

(c) “Disability” shall mean that the Executive is unable to perform the
essential functions of his position with or without reasonable accommodation,
for a period of ten (10) consecutive days due to a physical or mental disability
as determined by an independent physician chosen jointly by the Executive and
the Company.

(d) “Termination Date” shall mean (i) if this Agreement is terminated on account
of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date that such Disability is established; (iii) if this
Agreement is terminated by the Company or by the Executive, the effective date
of the termination as provided in Section 10(a) hereof; or (iv) if this
Agreement expires by its terms, March 7, 2012 or, if later, the expiration of
the Employment Period.

11. Severance.

(a) If (i) the Company terminates the employment of the Executive during any
Employment Period without Cause, or (ii) the Executive terminates his employment
during any Employment Period for Good Reason, then (A) Executive shall be
entitled to receive base salary, pay for accrued but unused paid time off, and
reimbursement for expenses pursuant to Section 12 hereof through the Termination
Date; provided that if the Executive’s employment is terminated at any time
prior to March 7, 2012, Executive shall be entitled to receive payments of base
salary

 

4



--------------------------------------------------------------------------------

in an amount such that the aggregate amount of base salary payments that have
been made to Executive pursuant to this Agreement (including any such payments
that were made prior to the Termination Date) shall equal $137,500;
(B) notwithstanding the vesting and exercisability provisions otherwise
applicable to the Outstanding Options, all of such options shall be fully vested
and exercisable upon such termination and shall remain exercisable as specified
in the option grant agreements; and (C) payment by Company of the premiums
required to continue Employee’s group health care coverage for a period of six
(6) months following Executive’s termination, under the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA, and does not become eligible for health coverage through another employer
during this period. Executive will only receive the payments and benefits set
forth above if Executive: (i) complies with all surviving provisions of this
Agreement; (ii) executes a full general release in a form acceptable to Company,
releasing all claims, known or unknown, that Executive may have against Company
arising out of or any way related to Executive’s employment or termination of
employment with Company, and such release has become effective in accordance
with its terms prior to the 60th day following the termination date,
(iii) agrees not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame or disparage the
personal and/or business reputations, practices or conduct of Company, and
(iv) immediately resigns all other positions (including board membership)
Executive may hold on behalf of Company (provisions (i) through (iv) above are
collectively referred to as “Severance Requirements”). All other Company
obligations to Executive will be automatically terminated and completely
extinguished. In the event that the Executive does not comply with the Severance
Requirements, the Company shall be released from all obligations to continue
making group health care coverage premium payments on behalf of the Executive.

(b) If (A) the Executive voluntarily terminates his employment during any
Employment Period other than for Good Reason or (B) the Executive’s employment
is terminated by the Company during any Employment Period for Cause, then the
Executive shall be entitled to receive base salary, pay for accrued but unused
paid time off, and reimbursement for expenses pursuant to Section 12 hereof
through the Termination Date; vesting of Outstanding Options shall cease on such
Termination Date; any then un-vested Outstanding Options shall terminate (with
the then-vested Outstanding Options vested and exercisable as specified in the
option grant agreements).

(c) If the Executive’s employment is terminated during any Employment Period due
to death or Disability, the Executive (or his estate or legal representative as
the case may be) shall be entitled to receive base salary, pay for accrued but
unused paid time off, and reimbursement for expenses pursuant to Section 12
hereof through the Termination Date. In addition, vesting of the Outstanding
Options shall cease on such Termination Date, and any then un-vested Outstanding
Options shall terminate (with the then-vested Outstanding Options vested and
exercisable as specified in the option grant agreements).

(d) The Executive acknowledges that, upon termination of his employment, he is
entitled to no other compensation, severance or other benefits other than those
specifically set forth or referred to in this Agreement.

 

5



--------------------------------------------------------------------------------

12. Expenses. Executive will be reimbursed for all reasonable, out-of-pocket
business expenses incurred in the performance of Executive’s duties on behalf of
Company. To obtain reimbursement, expenses must be submitted promptly with
appropriate supporting documentation and will be reimbursed in accordance with
Company’s policies. Any reimbursement Executive is entitled to receive shall be
paid within a reasonable time not to exceed thirty (30) days of submission.

13. Facilities and Services. The Company shall furnish the Executive with office
space, secretarial and support staff, and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.

14. Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate his losses or the amounts otherwise
payable hereunder by seeking other employment or otherwise. The Executive’s
acceptance of any other employment shall not diminish or impair the amounts
otherwise payable to the Executive hereunder.

15. Place of Performance. The Executive shall perform his duties at the main
offices of the Company subject to reasonable travel requirements which may be
authorized and directed from time to time by the Board.

16. Insurance and Indemnity. With respect to his service hereunder, the Company
shall maintain, at its expense, customary directors’ and officers’ liability and
errors and omissions insurance covering the Executive and, if such coverage is
available at reasonable cost, for all other executive officers and directors of
the Company, in an amount both deemed appropriate by the Company and available
in the marketplace. To the extent such defense and indemnification are not fully
and irrevocably provided by Company-supplied insurance, the Company shall defend
and indemnify the Executive, to the fullest extent permitted by law, from and
against any liability asserted against or incurred by the Executive (a) by
reason of the fact that the Executive is or was an officer, director, employee,
or consultant of the Company or is or was serving in any capacity at the
direction of the Company for any other corporation, partnership, joint venture,
trust, employment benefit plan or other entity or enterprise or (b) in
connection with any action(s), omission(s), or occurrence(s) during the course
of such service or such status as an officer, director, employee, or consultant
of or to any of the foregoing. The Company’s obligations under this Section 16
shall survive the termination of the Executive’s employment hereunder and any
termination of this Agreement.

17. Non-Competition.

(a) The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, he will not during the Employment Period:
participate in, be employed in any capacity by, serve as director, consultant,
agent or representative for, or have an interest, directly or indirectly in, any
enterprise which is engaged in the business of developing, licensing, or selling
technology, products or services which are directly competitive with the
Business of the Company or any of its Subsidiaries or with any technology,
products or services being actively developed, with the bona fide intent to
market same, by the Company or any of its Subsidiaries at the time in question;
provided, however, that interests in publicly-traded entities that constitute
less than a five percent (5%) interest in such entities, and do not otherwise
constitute control either directly or indirectly of such entities, which
interests were acquired or are held for investment purposes, shall not be deemed
to be a violation of this paragraph.

 

6



--------------------------------------------------------------------------------

(b) In addition, the Executive agrees that, for a period of six (6) months after
the end of the Executive’s employment by the Company (unless such employment is
terminated by the Company without Cause, or by the Executive for Good Reason, in
which event the following shall be inapplicable), the Executive shall not
(1) own, either directly or indirectly or through or in conjunction with one or
more members of his or his spouse’s family or through any trust or other
contractual arrangement, a greater than five percent (5%) interest in, or
otherwise control either directly or indirectly, or (2) participate in, be
employed in any capacity by, or serve as director, consultant, agent or
representative for, any partnership, corporation, or other entity which is
engaged in the business of developing, licensing, or selling technology,
products or services which are directly competitive with the Business of the
Company or any of its Subsidiaries as of the termination of the Executive’s
employment with the Company or which are directly competitive with any
technology, products, or services being actively developed by the Company or any
of its Subsidiaries, with the bona fide intent to market same, as of the
termination of the Executive’s employment at the Company.

(c) Executive further agrees, for twelve (12) months following the end of the
Executive’s employment by the Company (unless such employment is terminated by
the Company without Cause, or by the Executive for Good Reason, in which event
the following shall be inapplicable), to refrain from directly or indirectly
soliciting or hiring the Company’s collaborative partners, consultants,
certified research organizations, principal vendors, licensees or employees
except any such solicitation in connection with activities that would not be
directly competitive with and/or adverse to the Business of the Company or any
of its Subsidiaries or with and to any products or services being offered by the
Company or any of its Subsidiaries at the date such employment terminated or
then being actively developed, with the bona fide intent to market same, by the
Company or any of its Subsidiaries.

(d) Executive further agrees, while employed by the Company and for six
(6) months following the end of the Executive’s employment by the Company
(unless such employment is terminated by the Company without Cause, or by the
Executive for Good Reason, in which event the following shall be inapplicable),
that he will not, directly or indirectly, as a sole proprietor, member of a
partnership or as a stockholder, investor, officer or director of a corporation,
or as an employee, agent, associate or consultant of any person, firm or
corporation, other than for the exclusive benefit of the Company or any of its
Subsidiaries, solicit or accept business from, or perform or supervise the
performance of any services related to such business for, any partner of the
Company or any of its Subsidiaries which was publicly disclosed during the
Executive’s employment with the Company, in whole or in part, in connection with
activities that would be directly competitive with and/or adverse to the
Business of the Company or any of its Subsidiaries or with and to any products
or services being offered by the Company or any of its Subsidiaries at the date
such employment terminated or then being actively developed, with the bona fide
intent to market same, by the Company or any of its Subsidiaries.

(e) The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 17 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 17 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.

 

7



--------------------------------------------------------------------------------

18. Assignment of Patents. Executive shall disclose fully to the Company any and
all discoveries he shall make and any and all ideas, concepts or inventions he
shall conceive or make that are related or applicable to the Business of the
Company or of any of its Subsidiaries or to any other products, services, or
technology in medicine or the health sciences in which the Company shall during
the Employment Period undertake, or actively and in good faith consider,
research or commercial involvement; provided, however, that either (a) such
discovery(ies), idea(s), concept(s) and/or invention(s) are made by the
Executive during the Employment Period or (b) such discovery(ies), idea(s),
concept(s) and/or invention(s) are made by the Executive during the period of
six (6) months after his employment terminates and are in whole or in part the
result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon the request and at the expense of
the Company, the Executive shall (i) make application through the patent
solicitors of the Company for letters patent of the United States and any and
all other countries at the discretion of the Company on such discoveries, ideas
and inventions, and (ii) assign all such applications to the Company, or at its
order, without additional payment by the Company except as otherwise agreed by
the Company and the Executive. The Executive shall give the Company, its
attorneys and solicitors, reasonable assistance in preparing and prosecuting
such applications and, on request of the Company, execute such papers and do
such things as shall be reasonably necessary to protect the rights of the
Company and vest in it or its assigns the discoveries, ideas or inventions,
applications and letters patent herein contemplated. Said cooperation shall also
include such actions as are reasonably necessary to aid the Company in the
defense of its rights in the event of litigation. This Section 18 shall not
apply to any invention for which no equipment, supplies, facilities, or trade
secret information of the Company or its Subsidiaries was used, and which was
developed entirely on the Executive’s own time, unless (i) the invention relates
directly to the Business of the Company or of any of its Subsidiaries or to the
actual or demonstrably anticipated research or development of the Company or of
any of its Subsidiaries, or (ii) the invention results from any work performed
by the Executive for the Company.

19. Confidential Information/Trade Secrets.

(a) In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical, scientific and
commercial information, records, data, formulations, specifications, systems,
methods, plans, policies, inventions, material and other knowledge that is (are)
specifically related or applicable to the Business of the Company or of any of
its Subsidiaries or to any other products, services, or technology in medicine
or the health sciences in which the Company shall during the Employment Period
undertake, or actively and in good faith consider, research or commercial
involvement and that is/are owned by the Company or its Subsidiaries
(“Confidential Material”). The Executive recognizes and acknowledges that
included within the Confidential Material are the following as they may
specifically relate or be applicable to the Company’s Business or technology, or
to current or specifically contemplated future Company products or services: the
Company’s confidential commercial information, technology, formulations, trade
secrets, know-how, methods of manufacture, chemical formulations, device
designs, pending patent

 

8



--------------------------------------------------------------------------------

applications, clinical data, pre-clinical data and any related materials, all as
they may exist from time to time, and that such material is or may be valuable
special, and unique aspects of the Company’s business. All such Confidential
Material shall be and remain the property of the Company. Except as required by
his duties to the Company, the Executive shall not, directly or indirectly,
either during the term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) which are in the
possession or under the control of the Executive. The Executive shall not be
deemed to have breached this Section 19 if the Executive is compelled by legal
process or order of any judicial, legislative, or administrative authority or
body to disclose any Confidential Material; provided that Executive shall give
prompt notice of such process or order to the Company, and the Executive shall
in good faith use reasonable efforts to provide the Company the opportunity to
intervene in the event Executive may be compelled to disclose Confidential
Information of the Company pursuant to such process or order.

(b) The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 19 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 19 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.

20. Intentionally Omitted.

21. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and personally delivered (including by regular
messenger service, signature required) or sent by registered or certified mail,
return receipt requested, to both his office and his residence, in the case of
notices directed to the Executive, or to its principal office, Attn.: Chief
Financial Officer, in the case of notices directed to the Company, or to such
other address and/or addressee as the party to whom such notice is directed
shall have designated for this purpose by notice to the other in accordance with
this Section. Such notices shall be effective upon personal delivery or three
(3) days after mailing.

22. Entire Agreement; Waiver. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof (it being acknowledged,
however, that the Company and the Executive may enter into certain grant
agreements relating to Outstanding Options which shall be effective in
accordance with the terms thereof ). This Agreement may not be changed orally
but only by an instrument in writing, signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought. Waiver
of or failure to exercise any rights provided by this Agreement in any respect
shall not be deemed a waiver of any further or future rights.

23. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any transferee of all or
substantially all of the Company’s business or properties. The Executive’s
rights hereunder are personal to and shall not be transferable nor assignable by
the Executive.

 

9



--------------------------------------------------------------------------------

24. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

25. Governing Law; Arbitration. This agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Washington
applicable to contracts made and to be performed wholly within such state.
Except as otherwise provided in Section 17(e) of this Agreement, any dispute or
controversy arising out of or relating to this Agreement shall be settled by
arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereover. The arbitration shall be held in King County, Washington
or in such other place as the parties hereto may agree.

26. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.

27. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

28. Application of Section 409A.

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Section 409A”)
shall be paid unless and until the Executive has incurred a “separation from
service” within the meaning of Section 409A. In the event that any payment or
benefit made hereunder or under any compensation plan, program or arrangement of
the Company would constitute payments or benefits pursuant to a non-qualified
deferred compensation plan within the meaning of Section 409A and, at the time
of Executive’s “separation from service” Executive is a “specified employee”
within the meaning of Section 409A, then any such payments or benefits shall be
delayed until the six-month anniversary (the “Delayed Payment Date”) of the date
of Executive’s “separation from service” or, if earlier, the date of the
Executive’s death following such separation from service. All such amounts that
would, but for this Section 28, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

(b) The Company intends that income provided to the Executive pursuant to this
Agreement will not be subject to taxation under Section 409A. The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A. The Company and the Executive agree to
negotiate in good faith to reform any provisions of this Agreement to maintain
to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A, if the Company
deems such reformation necessary or advisable pursuant to guidance under
Section 409A to avoid the incurrence of any such interest and penalties. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits under this Agreement. However, the

 

10



--------------------------------------------------------------------------------

Company does not guarantee any particular tax effect for income provided to the
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Executive pursuant to this Agreement.

29. Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one agreement, binding on the
parties hereto, notwithstanding that both parties are not signatory to the
original or the same counterpart.

[remainder of page intentionally left blank; signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MARINA BIOTECH, INC. has caused this instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand as of
the day and year set forth below.

 

Company:

    MARINA BIOTECH, INC.       By:  

/s/ J. Michael French

       

Name:

  J. Michael French        

Title:

  Chief Executive Officer        

Date:

 

September 7, 2011

Executive:

     

/s/ Philip C. Ranker

       

Name:

  Philip C. Ranker        

Date:

 

September 7, 2011